Motion to dismiss appeal granted, unless appellant shall file and serve printed papers within twenty days and printed briefs within ten days thereafter.
•Admitted to Practice as Attorneys and Counselors at Law, upon Examination:
At September Term, 1917: Harold E. Orr, of Buffalo; Edward Cornelius Lynch, of Syracuse; John Emmett O’Brien, of Shortsville; Frank *971William Weeks, Jr., of Rochester; Chester P. Morrissey, of Syracuse; Ernest Charles Murray, of Syracuse; Lewis Smith Carr, of Syracuse; Raymond Edmund Stefferson, of Syracuse; Carson Baldwin, of Rochester; Byron S. Fox, of Rome; Henry Edward Dodd, of Syracuse; Charles H. Goebel, of Syracuse; W. Taylor Sheals, of Syracuse; Joseph J. Desmond, of Buffalo; George T. Driscoll, of Buffalo; John S. Leonard, of Jamestown; Michael J. Montesano, of Buffalo; Charles Jerome Mondo, of Rochester; Joseph A. Schwendler, of Buffalo; Francis M. Skivington, of Mumford; Lewis L. Crowley, of Rochester; Whitman G. Ashby, of North Collins; Cosmo A. Cilano, of Rochester; Hugh R. Reynolds, of Geneva; Leonard S. Zartman, of Waterloo; Harry J. Doyle, of Syracuse; Samuel Levy, of Syracuse; Lionel Oscar Grossman, of Syracuse; C. Leonard O’Connor, of Syracuse; Carroll E. Sutter, of Webster; George R. Rothfus, of Buffalo; John H. Farnham, of Syracuse; Wilbur R. Lupton, of Syracuse; Harry Ginsburg, of Buffalo; Dudley A. Wilson, of Buffalo.
At November Term, 1917: Jacob Sicherman, of Buffalo; Edmiston Hagmeir, of Buffalo; Clarence J. Foertch, of Syracuse; Arthur Noble Gleason, of Utica; William J. Hayes, of Syracuse; Morrell K. Brewster, of Syracuse; Myer Miller, of Rochester; Samuel Levy, of Rochester; Alcott Neary, of Rochester; Sidney B. Cooper, of Watertown.